            Case 1:18-cv-01550-CRC Document 12 Filed 10/30/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                    )
JASON LEOPOLD,                      )
                                    )
                        Plaintiff,  )                Civil Action No. 18-1550 (DLC)
      v.                            )
                                    )
U.S. DEPARTMENT OF STATE,           )
                                    )
                        Defendant.  )
____________________________________)

                                   JOINT STATUS REPORT

       Plaintiff, Jason Leopold, and Defendant, the United States Department of State (“State”),

by and through undersigned counsel, respectfully submit this Joint Status Report, pursuant to the

Court’s Order dated October 1, 2018, and state as follows:

       1.       With respect to Part 1 of Plaintiffs’ request, State applied Plaintiffs’ narrowing

proposal and the search yielded nearly 75,000 emails.

       2.       With respect to the other parts of the request, it has taken some time to complete

the search of Brian Hook’s non-email records. State anticipates that its search of Mr. Hook’s

records will be complete in the near future. State’s Office of Information Programs and Services

has retrieved Margaret Peterlin’s records that are potentially responsive to the request. It is

processing Ms. Peterlin’s calendar in response to a separate FOIA request and can produce the

calendar, with applicable FOIA exemptions, to Plaintiffs in this lawsuit on January 31, 2019. State

is beginning to process Ms. Peterlin’s other potentially responsive records and expects that it can

make a first production of any responsive, non-exempt records in 6 weeks.

       3.       The Parties remain engaged in discussions about the scope of the request and

establishing a production schedule.
           Case 1:18-cv-01550-CRC Document 12 Filed 10/30/18 Page 2 of 2



      4.       The parties propose that they be permitted to file an updated joint status report on

November 30, 2018.

                                             Respectfully submitted,

                                             JESSIE K. LIU, D.C. Bar #472845
                                             United States Attorney

                                             DANIEL VAN HORN, D.C. Bar #924092
                                             Chief, Civil Division

                                      By:    /s/ Patricia McBride
                                             PATRICIA K. MCBRIDE
                                             Assistant United States Attorney, Civil Division
                                             555 Fourth St., N.W.
                                             Washington, D.C. 20530
                                             Phone: (202) 252-7123
                                             Email: Patricia.McBride@usdoj.gov

                                             Counsel for Defendant

                                             Matthew V. Topic
                                             Loevy & Loevy
                                             311 N. Aberdeen St., 3rd Floor
                                             Chicago, IL 60607

                                             Counsel for Plaintiff




                                                 2
